              Case 4:18-cv-06183-JSW Document 63 Filed 08/02/19 Page 1 of 3



 1    Todd M. Schneider (SBN 158253)
      Jason H. Kim (SBN 220279)
 2    SCHNEIDER WALLACE
      COTTRELL KONECKY
 3    WOTKYNS LLP
      2000 Powell Street, Suite 1400
 4    Emeryville, California 94608
      Tel: (415) 421-7100
 5    Fax: (415) 421-7105
      tschneider@schneiderwallace.com
 6    jkim@schneiderwallace.com

 7
      Attorneys for Plaintiff
 8

 9

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12

13 NATHANIEL DYLAN KRAMER,                                       Case No. 4:18-CV-06183
   individually and on behalf of all others similarly
14 situated,                                                     STIPULATION OF DISMISSAL WITH
                                                                 PREJUDICE
15
                   Plaintiff,
16

17 vs.

18 HENRY SCHEIN, INC.; PATTERSON CO.,
   INC.; AND BENCO DENTAL SUPPLY CO.;
19 AND UNNAMED BECTON DISTRIBUTOR
   CO-CONSPIRATORS
20
              Defendants.
21

22

23

24          Pursuant to Fed. R. Civ. Proc. Rule 41(a)(1)(A)(ii), the undersigned parties hereby stipulate to
25 dismiss this action with prejudice. Each party shall bear its own attorneys’ fees and costs.

26          DATED: August 2, 2019
27

28

                                     STIPULATION OF DISMISSAL WITH PREJUDICE
                                Kramer, et al. v. Henry Schein, Inc., et al., Case No. 4:18-cv-06183
     Case 4:18-cv-06183-JSW Document 63 Filed 08/02/19 Page 2 of 3



 1       /s/ Jason H. Kim
         Todd M. Schneider
 2       Jason H. Kim
         SCHNEIDER WALLACE COTTRELL
 3       KONECKY WOTKYNS, LLP
         2000 Powell Street, Suite 1400
 4       Emeryville, California 94608
         (415) 421-7100 (Telephone)
 5       (415) 421-7105 (Facsimile)
 6       Jason H. Kim (SBN 220279)
         jkim@schneiderwallace.com
 7
          Counsel for Plaintiff Nathaniel Dylan Kramer
 8

 9       /s/ Stuart C. Plunkett
         Joseph Ostoyich (pro hac vice)
10       joseph.ostoyich@bakerbotts.com
11       BAKER BOTTS LLP
         1299 Pennsylvania Ave., NW
12       Washington, D.C. 20004
         Telephone: (202) 639-7700
13       Facsimile: (202)639-7890

14       Stuart C. Plunkett (SBN 187971)
         stuart.plunkett@bakerbotts.com
15
         BAKER BOTTS LLP
16       101 California Street, Suite 3600
         San Francisco, CA 94111
17
         Telephone: (415) 291-6204
18       Facsimile: (415) 291-6300

19       Counsel for Defendant
         Patterson Companies, Inc.
20

21       s/ Samantha L. Southall
         Howard D. Scher (pro hac vice)
22       howard.scher@bipc.com
         Samantha L. Southall (pro hac vice)
23       samantha.southall@bipc.com
24       Thomas P. Manning (pro hac vice)
         thomas.manning@bipc.com
25       BUCHANAN INGERSOLL & ROONEY PC
         Two Liberty Place
26       50 S. 16th Street, Suite 3200
         Philadelphia, PA 19102-2555
27       Telephone: (215) 665-8700
         Facsimile: (215) 665-8760
28

                     STIPULATION FOR DISMISSAL WITH PREJUDICE
                 Kramer, et al. v. Henry Schein, Inc., et al., Case No. 4:18-cv-06183
                                                  2
     Case 4:18-cv-06183-JSW Document 63 Filed 08/02/19 Page 3 of 3



 1       Kimberly Arouh (SBN 163285)
         kimberly.arouh@bipc.com
 2
         BUCHANAN INGERSOLL & ROONEY PC
 3       One America Plaza
         600 West Broadway, Suite 110
 4       San Diego, CA 92101
         Telephone: (619) 239-8700
 5       Facsimile: (619) 702-3898

 6       Counsel for Defendant
         Benco Dental Supply Co.
 7

 8       /s/ Barack S. Echols
 9       Barack S. Echols (pro hac vice)
         barack.echols@kirkland.com
10       KIRKLAND & ELLIS LLP
         300 North LaSalle
11       Chicago, IL 60654
         Telephone: (312) 862-3144
12       Facsimile: (312) 862-2200
13       Eliot A. Adelson (SBN 205284)
         eliot.adelson@kirkland.com
14       KIRKLAND & ELLIS LLP
         555 California Street
15
         San Francisco, CA 94104
16       Telephone: (415) 439-1413
         Facsimile: (415) 439-1500
17
         Counsel for Defendant
18       Henry Schein, Inc.

19

20

21

22

23

24

25

26

27

28

                     STIPULATION FOR DISMISSAL WITH PREJUDICE
                 Kramer, et al. v. Henry Schein, Inc., et al., Case No. 4:18-cv-06183
                                                  3
